 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee x
ALEXANDER ANDERSON, :
Plaintiff,
-against-
NEW YORK CITY HEALTH 16 Civ. 1051 (GBD)
AND HOSPITALS CORPORATION
and ATHENA MOTAL,
Defendants.
= se eeeeowr ees eer ee swe eee ewe ee ee eee ee x

GEORGE B. DANIELS, United States District Judge:

The Parties request to adjourn the initial conference set for May 26, 2021 until June 23,
2021 at 9:30 a.m., (ECF No. 207), is GRANTED.

The Parties’ request to extend the deadline to file a proposed joint pretrial order on or
before June 18, 2021, (ECF No. 207), is GRANTED.

The Clerk of Court is directed to close the letter motion at ECF No. 207.
Dated: May 18, 2021

New York, New York

SO ORDERED.

Garage 8. Dorwh

GEPR B. DANIELS
ed States District Judge

 
